 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Truck Drivers, Chauffeurs & HelpersUnion, Local No. 692, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and Sea-Land Service,Inc. (Pacific Division) and International Long-shoremen's and Warehousemen's Union, Local13. Case 21-CD-477September 30, 1981DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Sea-Land Service, Inc. (Pacif-ic Division), herein called the Employer, allegingthat General Truck Drivers, Chauffeurs & HelpersUnion, Local No. 692, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Teamsters,had violated Section 8(b)(4)(D) of the Act by en-gaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign cer-tain work to its members rather than to employeesrepresented by International Longshoremen's andWarehousemen's Union, Local 13, herein called theILWU.Pursuant to notice, a hearing was held beforeHearing Officer Hortencia Montes on March 4,1981. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation with its principalplace of business in California, is engaged in thebusiness of transporting containerized freightworldwide. During the past year, the Employerhas provided services valued in excess of $50,000directly to customers who, in turn, annually selland ship goods valued in excess of $50,000 directlyto customers located outside the State of Califor-nia. The parties also stipulated, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and itwill effectuate the purposes of the Act to assert ju-risdiction herein.1l. THE LABOR ORGANIZATIONS INVOLVEDWe find that the Teamsters and the ILWU arelabor organizations within the meaning of Section2(5) of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputeThe Employer and the Teamsters are parties tothe National Master Freight Agreement and theWestern States Area Supplemental Agreement. TheEmployer also has a contract with Container Ste-vedoring Company (CSC), which supplies the Em-ployer with employees represented by the ILWUfor the purpose of loading and unloading ships ap-proximately once a week. The Employer and CSCare members of a multiemployer bargaining associ-ation called the Pacific Maritime Association(PMA), and PMA and its members are parties to acontract with the ILWU.The Employer operates a marine facility in LongBeach, California, where, as noted above, it is en-gaged in the business of transporting containerizedcargo by ship. The marine yard, sometimes re-ferred to as the container yard, is an area of 37acres bounded on three sides by a chain link fenceand on the fourth side by water. The cargo whichthe Employer transports is packed into large metalcontainers, which are approximately 40 feet longby 8 feet wide by 8 feet high. Each container is un-loaded from a ship by means of a large crane, andis placed on a specially designed metal frameworkwith wheels, known as a chassis. A power unit isthen attached to the chassis so that the containermay be moved away from the ship, and after acontainer is moved it may then be either "ground-ed" or "staged." The grounding operation involvesremoving the container by forklift from the chassisand placing it on the ground. In the staging oper-ation the container remains attached to the chassisand is stored at a particular location. Both oper-ations may occur either inside or outside themarine yard.When a ship is being loaded or unloaded, it fre-quently develops that there is insufficient spacewithin the marine yard to store all of the loadedcontainers. At such times it becomes necessary toremove any empty containers from the marine yardin order to provide storage space for the loadedcontainers. In connection with this operation, in258 NLRB No. 55412 GENERAL TRUCK DRIVERS, LOCAL 692March 1980 the Employer leased a one-half acrepaved area known as Pelican Pond, which is locat-ed outside the chain link fence and across the streetfrom the marine yard. The Employer then beganusing the Pelican Pond area for the grounding andstaging of empty containers. When the Employerassigned this work to employees represented by theTeamsters, however, the ILWU filed a grievancepursuant to its contract with the PMA, assertingthat the work should have been assigned to ILWUmembers. In a subsequent arbitration proceeding inwhich the Teamsters was not a party, the workwas awarded to employees represented by theILWU. The Teamsters subsequently informed theEmployer that if it made such an assignment theTeamsters would picket the Employer's facilitieswith the object of forcing or requiring the Employ-er to assign the work to members of the Teamsters.The Employer subsequently filed a charge allegingthat the Teamsters had violated Section 8(b)(4)(D)of the Act. As of the date of the hearing, there hadbeen no picketing by the Teamsters, whose mem-bers are currently performing the disputed work.The Employer is paying "lost work" wages to theILWU in accordance with the provisions of theagreement between the ILWU and the PMA.B. The Work in DisputeThe parties stipulated, and we find, that thework in dispute involves the transportation andgrounding of containers outside the container yard,and the work incident thereto, as well as the returnof such containers to the container yard, and thework incident thereto. The work in dispute also in-volves the temporary staging of containers outsidethe container yard, and the work incident thereto,and the return of such containers to the containeryard, and the work incident thereto.C. Contentions of the PartiesThe Employer and the Teamsters contend thatthe disputed work should be awarded to employeesrepresented by the Teamsters based on employerpreference and past practice, efficiency and econo-my of operations, the collective-bargaining agree-ments, and an alleged jurisdictional agreement be-tween the Employer, the Teamsters, and theILWU.The ILWU takes the position that the disputedwork should be awarded to employees whom itrepresents based on the above-cited arbitrationaward, the collective-bargaining agreements, priorcertifications of the National Labor RelationsBoard, industry and company practice, and effi-ciency and economy of operations.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.It is undisputed that in a letter dated January 23,1981, the Teamsters advised the Employer that itwould picket all of the Employer's facilities if theEmployer assigned the disputed work to employeesrepresented by the ILWU rather than to employeesrepresented by the Teamsters. Additionally, thereis no evidence that the parties have agreed uponany method for the voluntary adjustment of thework in dispute. The arbitration award grantingthe disputed work to employees represented by theILWU is not dispositive of the dispute since theTeamsters was not a party to the proceeding.'Therefore, on the basis of the entire record, weconclude that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that there exists no agreed-upon method forthe voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly,we find that this dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:1. Board certificationsThe ILWU contends that this factor favors anaward of the disputed work to employees which itrepresents, relying on Brotherhood of Teamsters &Auto Truck Drivers Local No. 85, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America (Pacific Maritime Associ-ation), 208 NLRB 1011, 1014 (1974). In that case,in which the disputed work consisted in part of thei See International Longshoremen s Association. et al. (Sea-Land Service.Inc.). 249 NLRB 620, 621 (1980), and cases cited at fn. 4.' .'LR.B. v. Radio & Television Broadcast Engineers Union. Local 1212.International Brotherhood of Electrical Worers, .4FL-CIO [ColumbiaBroadcasting System], 364 US. 573 (1961).3 International Association of Machinists. Lodge No. 1743. AFL-CIO (J..4. Jones Construction Company),. 135 NLRB 1402 (19h2)413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoving of containers on to and off of the chassis,the Board observed that the ILWU was certified in1938 to represent a multiemployer unit of all em-ployees engaged in "longshore work in the PacificCoast ports of the United States" for the employer-members of associations which were the pred-ecessors of PMA.4The Board further observedthat the certification was vague and not controllingwith respect to the disputed work, in view of thefact that the certification "long predated develop-ment of the specific procedures in question." How-ever, the Board nonetheless found that the certifi-cation did "favor an award of the work in disputeto the ILWU at least to the extent it defines long-shoremen as those who 'handle said waterbornecargo,' and the business of the employers as 'thetransportation or handling of waterborne cargo."'It is evident from the above discussion that theBoard, in awarding the disputed work to employ-ees represented by the ILWU in that case, viewedthe prior certification as a factor of minor signifi-cance, and relied much more heavily on factorssuch as economy and efficiency of operation andthe relative skills of the employees. Similarly, inthe instant case, we find that, while the certifica-tion favors an award of the disputed work to em-ployees represented by the ILWU, it is nonethelessa factor of minor significance.2. Collective-bargaining and other agreementsAll of the parties rely on the various collective-bargaining agreements in support of their conten-tions regarding the assignment of the disputedwork. We note, however, that although the variouscontracts were marked for identification at thehearing at the request of counsel for the Employer,they were never introduced into evidence. There-fore, since the collective-bargaining agreements arenot before us, and since there is insufficient testi-mony as to many of the terms of those agreements,we cannot determine whether this factor favors anassignment of the disputed work to employees rep-resented by the Teamsters or to employees repre-sented by the ILWU.The Employer and the Teamsters further con-tend that a jurisdictional dispute between theTeamsters and the ILWU arose in 1961-62 whenthe Employer opened the Long Beach marineyard. The Employer and the Teamsters assert thatin order to settle the dispute the parties agreed thatany work within the marine yard would be per-formed by ILWU members, and that any workoutside the gate or moving in to or out of the gatewould be performed by members of the Teamsters.' See Shipowners' Association of the Pacific Coast, et al., 7 NLRB 1002(1938).At the hearing the Employer attempted to establishthis agreement through the testimony of the Em-ployer's corporate director of labor relations, LouisMacijeski. However, Macijeski was unable to statewhether the alleged agreement had ever been re-duced to writing, and he conceded that he did notattend the meetings at which the agreement was al-legedly made. In view of the above, we find thatthe Employer and the Teamsters have not estab-lished that such an agreement was made.3. Employer and industry practiceAlthough the record does not disclose a jurisdic-tional agreement between the parties, there is con-siderable evidence that the Employer has an estab-lished practice of assigning to employees represent-ed by the Teamsters work which is similar to thatin dispute. Macijeski's undisputed testimony estab-lished that it is the Employer's practice to assign toILWU members the work of moving containerswithin the marine yard and to assign to members ofthe Teamsters any work that is done outside themarine yard fence. Ronald Gilmore, the Employ-er's manager of port operations, testified withoutcontradiction that members of the Teamsters haulcontainers from the marine yard to the Employer'scontainer freight station, where the containers areloaded and unloaded. Gilmore's uncontradicted tes-timony also established that members of the Team-sters haul containers between the marine yard andthe railroad station, and that the Employer doesnot assign such work to ILWU members, whosework is limited to moving containers within themarine yard. As a limited exception to this rule,Gilmore observed that, when the marine yard be-comes too crowded, ILWU members occasionallymove containers through a gate in the fence into anadjacent marine yard for temporary storage. How-ever, Gilmore noted that this situation occurs"very infrequently." In view of the above, we findthat the Employer has an established practice of as-signing to employees represented by the Teamstersthe work of moving containers from within themarine yard to various points outside the fence andfrom points outside the fence to the marine yard.Accordingly, we find that the factor of employerpractice favors an assignment of the disputed workto employees represented by the Teamsters.We further find that the record discloses insuffi-cient evidence to establish an industry practicewith regard to the disputed work. Wayne Robbins,the business agent for the ILWU, testified thatother container freight stations in the Long Beacharea are manned by ILWU members, and thatwithin that area only the Employer does not uselongshoremen at its container freight station. Rob-414 GENERAL TRUCK DRIVERS. LOCAL 692bins also testified that some other employers uselongshoremen to move containers and chassis overpublic streets between facilities. However, CharlesBing, the northern California manager for CSC,testified that it was the policy of most stevedoringcompanies to have ILWU members perform workwithin the marine yards. In view of this limited andcontradictory testimony, therefore, we find that anindustry practice is not established by the record,and that this factor does not favor an award of thedisputed work to employees represented by eitherof the Unions.4. Economy and efficiency of operationThe record discloses that the number of employ-ees required to perform the disputed work wouldvary depending upon which group of employeesare assigned to do the work. According to Gil-more's undisputed testimony, there are no mini-mum manning requirements under the Employer'scontract with the Teamsters, and a crew of onlytwo forklift operators and one driver would be uti-lized if teamsters were awarded the disputed work.Bing testified without contradiction that if long-shoremen performed the work the Employerwould have to use a greater number of manualworkers in accordance with the ILWU-PMAagreement. Bing specifically noted that an award tothe longshoremen would require the Employer touse two forklift operators, one driver, and twoother employees to lock the containers onto thechassis and to unlock them from the chassis. Bingalso observed, without contradiction, that the Pa-cific Coast Foreman's Document, to which CSC isa signatory, requires the presence of a foremanwhenever there are more than two skilled workerson a job. Additionally, Bing indicated that underthe Clerks' Longshore Document Agreement, towhich CSC is also a signatory, the Employerwould have to use a clerk to record certain infor-mation with regard to the containers. Gilmore's un-disputed testimony established that the Employer'sagreement with the Teamsters does not require theuse of a foreman or clerk. The record thereforeclearly discloses that assigning the work to long-shoremen rather than to teamsters would requirethe Employer to utilize a greater number of em-ployees.Further, Gilmore's undisputed testimony estab-lishes that after the work is performed the Employ-er could use teamsters to perform other tasks, suchas loading containers at the container freight sta-tion and hauling containers between the marineyard and the railroad station and the containerfreight station. The Employer would thus be ableto obtain a full day's work from employees repre-sented by the Teamsters. In contrast, Gilmore indi-cated that longshoremen would be contractuallyprohibited from performing other tasks once thedisputed work is completed. Nonetheless, therecord discloses that the longshoremen would nor-mally be paid for a full day's work even if the dis-puted work were completed in only a few hours.In view of the above evidence, we conclude thatthe factors of economy and efficiency of operationfavor an award of the disputed work to employeesrepresented by the Teamsters.5. Employer preferenceThe Employer has assigned the work in disputeto employees who are represented by the Team-sters and it has indicated a preference for continu-ing to operate in this fashion. We therefore findthat this factor favors an award to those employ-ees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by theTeamsters are entitled to perform the work in dis-pute. We reach this conclusion relying on the fac-tors of employer practice, economy and efficiencyof operation, and employer preference. In makingthis determination, we are awarding the work inquestion to employees who are represented by theTeamsters, but not to that Union or its members.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of Sea-Land Service, Inc. (PacificDivision), who are represented by General TruckDrivers, Chauffeurs & Helpers Union, Local No.692, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, are entitled to perform the work of the trans-portation and grounding of containers outside thecontainer yard, and the work incident thereto, thereturn of such containers to the container yard, andthe work incident thereto, the temporary staging ofcontainers outside the container yard, and the workincident thereto, and the return of such containersto the container yard, and the work incident there-to, at the Long Beach, California, facility of Sea-415 416 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLand Services, Inc. (Pacific Division), and at thenearby Pelican Pond area.